


Exhibit 10.20
Employment Agreement
This Employment Agreement (this “Agreement”) is made as of December 18, 2012 by
and between Scientific Games International, Inc., a Delaware corporation (the
“Company”), and James C. Kennedy (“Executive”).
WHEREAS, the Company and Executive previously entered into an Employment
Agreement dated as of January 1, 2007, and amended on December 30, 2008 and May
7, 2009 (as so amended and together with any prior employment agreement, the
“Prior Employment Agreement”), which Prior Employment Agreement is hereby
terminated and superseded in its entirety; and
WHEREAS, the Company and Executive wish to enter into this Agreement;
NOW, THEREFORE, in consideration of the premises and mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company and Executive, the
parties agree as follows.
1.Employment; Term. The Company hereby agrees to employ Executive, and Executive
hereby accepts employment with the Company, in accordance with and subject to
the terms and conditions set forth in this Agreement. This term of employment of
Executive under this Agreement (the “Term”) shall be the period commencing on
January 1, 2013 (the “Effective Date”) and ending on December 31, 2015, as may
be extended in accordance with this Section 1 and subject to earlier termination
in accordance with Section 4. The Term shall be extended automatically without
further action by either party by one (1) additional year (added to the end of
the Term), and then on each succeeding annual anniversary thereafter, unless
either party shall have given written notice to the other party prior to the
date which is sixty (60) days prior to the date upon which such extension would
otherwise have become effective electing not to further extend the Term, in
which case Executive’s employment shall terminate on the date upon which such
extension would otherwise have become effective, unless earlier terminated in
accordance with Section 4.
2.    Position and Duties. During the Term, Executive will serve as President,
Printed Products, of the Company and Chief Marketing Officer of Scientific Games
Corporation (“SGC”), the parent company of the Company, and as an officer or
director of any subsidiary or affiliate of the Company if elected to any such
position by the stockholders or by the board of directors of any such subsidiary
or affiliate, as the case may be. In such capacities, Executive shall perform
such duties and shall have such responsibilities as are normally associated with
such positions, and as otherwise may be assigned to Executive from time to time
by the Chief Executive Officer of SGC or the Company or upon the authority of
the board of directors of SGC (the “Board”) or the Company. Subject to Section
4(e), Executive’s functions, duties and responsibilities are subject to
reasonable changes as the Company or SGC may in good faith determine from time
to time. Executive hereby agrees to accept such employment and to serve the
Company and its subsidiaries and affiliates to the best of Executive’s ability
in such capacities, devoting all of Executive’s business time to such
employment.
3.    Compensation.
(a)    Base Salary. During the Term, Executive will receive a base salary of
five hundred sixty thousand U.S. dollars (US$560,000) per annum (pro-rated for
any partial year), payable in accordance with the Company’s regular payroll
practices and subject to such deductions or amounts to be withheld as

1





--------------------------------------------------------------------------------




required by applicable law and regulations or as may be agreed to by Executive.
In the event that the Company, in its sole discretion, from time to time
determines to increase Executive’s base salary, such increased amount shall,
from and after the effective date of such increase, constitute the “base salary”
of Executive for purposes of this Agreement.
(b)    Incentive Compensation.  Executive shall have the opportunity annually to
earn incentive compensation in amounts determined by the Compensation Committee
of the Board (the “Compensation Committee”) in accordance with the applicable
incentive compensation plan of the Company or SGC as in effect from time to time
(“Incentive Compensation”). Under such plan, Executive shall have the
opportunity annually to earn up to 66.7% of Executive’s base salary as Incentive
Compensation at “target opportunity” (“Target Bonus”) and up to 133% of
Executive’s base salary as Incentive Compensation at “maximum opportunity” on
the terms and subject to the conditions of such plan (any such Incentive
Compensation to be subject to such deductions or amounts to be withheld as
required by applicable law and regulations or as may be agreed to by Executive).
(c)    Eligibility for Annual Equity Awards.  Executive shall be eligible to
receive an annual grant of stock options, restricted stock units or other equity
awards in the sole discretion of the Compensation Committee and in accordance
with the applicable plans and programs for senior executives of the Company and
subject to the Company’s right to at any time amend or terminate any such plan
or program, so long as any such change does not adversely affect any accrued or
vested interest of Executive under any such plan or program.
(d)    Expense Reimbursement. Subject to Section 3(g), the Company shall
reimburse Executive for all reasonable and necessary travel, business
entertainment and other business expenses incurred by Executive in connection
with the performance of Executive’s duties under this Agreement, on a timely
basis upon timely submission by Executive of vouchers therefor in accordance
with the Company’s standard policies and procedures.
(e)    Health and Welfare Benefits. Executive shall be entitled to participate,
without discrimination or duplication, in any and all medical insurance, group
health, disability, life insurance, accidental death and dismemberment
insurance, 401(k) or other retirement, deferred compensation, stock ownership
and such other plans and programs which are made generally available by the
Company to similarly situated executives in accordance with the terms of such
plans and programs and subject to the right of the Company (or its applicable
affiliate) to at any time amend or terminate any such plan or program. Executive
shall be entitled to paid vacation, holidays and any other time off in
accordance with the Company’s policies in effect from time to time.
(f)    Sign-On Award. Executive will be granted on the Effective Date thirty
thousand (30,000) restricted stock units (the “Sign-On Award”) under the SGC
2003 Incentive Compensation Plan, as amended and restated (or any successor
plan) (the “Plan”), pursuant to an equity award agreement to be provided by the
Company and entered into by and between SGC and Executive (the “Equity Award
Agreement”). The Equity Award Agreement shall provide that the Sign-On Award
shall vest with respect to twenty-five percent (25%) of the shares of SGC common
stock subject to such Sign-On Award on each of the first four anniversaries of
the date of grant of the Sign-On Award, subject to any applicable provisions
relating to accelerated vesting and forfeiture as described in this Agreement,
the Equity Award Agreement or the Plan.
(g)    Taxes and Internal Revenue Code 409A. Payment of all compensation and
benefits to Executive specified in this Section 3 and in Section 4 of this
Agreement shall be subject to all legally

2





--------------------------------------------------------------------------------




required and customary withholdings. The Company makes no representations
regarding the tax implications of the compensation and benefits to be paid to
Executive under this Agreement, including, without limitation, under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
applicable administrative guidance and regulations (“Section 409A”). Section
409A governs plans and arrangements that provide “nonqualified deferred
compensation” (as defined under the Code) which may include, among others,
nonqualified retirement plans, bonus plans, stock option plans, employment
agreements and severance agreements. The Company reserves the right to provide
compensation and benefits under any plan or arrangement in amounts, at times and
in a manner that minimizes taxes, interest or penalties as a result of Section
409A. In addition, in the event any benefits or amounts paid hereunder are
deemed to be subject to Section 409A, including payments under Section 4 of this
Agreement, Executive consents to the Company adopting such conforming amendments
as the Company deems necessary, in its reasonable discretion, to comply with
Section 409A (including, but not limited to, delaying payment until six (6)
months following termination of employment). Notwithstanding anything herein to
the contrary, if (i) at the time of Executive’s “separation from service” (as
defined in Treas. Reg. Section 1.409A-1(h)) with the Company other than as a
result of Executive’s death, (ii) Executive is a “specified employee” (as
defined in Section 409A(a)(2)(B)(i) of the Code), (iii) one or more of the
payments or benefits received or to be received by Executive pursuant to this
Agreement would constitute deferred compensation subject to Section 409A, and
(iv) the deferral of the commencement of any such payments or benefits otherwise
payable hereunder as a result of such separation of service is necessary in
order to prevent any accelerated or additional tax under Section 409A, then the
Company will defer the commencement of the payment of any such payments or
benefits hereunder to the extent necessary (without any reduction in such
payments or benefits ultimately paid or provided to Executive) until the date
that is six (6) months following Executive’s separation from service with the
Company (or the earliest date as is permitted under Section 409A). Any remaining
payments or benefits shall be made as otherwise scheduled hereunder.
Furthermore, to the extent any payments of money or other benefits due to
Executive hereunder could cause the application of an accelerated or additional
tax under Section 409A, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A,
or otherwise such payments or other benefits shall be restructured, to the
extent possible, in a manner determined by the Company that does not cause such
an accelerated or additional tax. To the extent any reimbursements or in-kind
benefits due to Executive under this Agreement constitute deferred compensation
under Section 409A, any such reimbursements or in-kind benefits shall be paid to
Executive in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).
Each payment made under this Agreement shall be designated as a “separate
payment” within the meaning of Section 409A.
4.    Termination of Employment. Executive’s employment may be terminated at any
time prior to the end of the Term under the terms described in this Section 4.
(a)    Termination by Executive for Other than Good Reason. Executive may
terminate Executive’s employment hereunder for any reason or no reason upon 60
days’ prior written notice to the Company referring to this Section 4(a);
provided, however, that a termination by Executive for “Good Reason” (as defined
below) shall not constitute a termination by Executive for other than Good
Reason pursuant to this Section 4(a). In the event Executive terminates
Executive’s employment for other than Good Reason, Executive shall be entitled
only to the following compensation and benefits (collectively, the “Standard
Termination Payments”):
(i)    any accrued but unpaid base salary for services rendered by Executive to
the date of such termination, payable in accordance with the Company’s regular
payroll practices and subject to such deductions or amounts to be withheld as
required by applicable law and regulations or as may be agreed to by Executive;

3





--------------------------------------------------------------------------------




(ii)    any vested non-forfeitable amounts owing or accrued at the date of such
termination under benefit plans, programs and arrangements set forth or referred
to in Section 3(e) in which Executive participated during the Term will be paid
under the terms and conditions of such plans, programs, and arrangements (and
agreements and documents thereunder);
(iii)    except as provided in Section 5.6, all stock options, restricted stock
units and other equity-based awards will be governed by the terms of the plans
and programs under which such options, restricted stock units or other awards
were granted; and
(iv)    reasonable business expenses and disbursements incurred by Executive
prior to such termination will be reimbursed in accordance with Section 3(d).
(b)    Termination By Reason of Death. If Executive dies during the Term, the
last beneficiary designated by Executive by written notice to the Company (or,
in the absence of such designation, Executive’s estate) shall be entitled only
to the Standard Termination Payments (including, if applicable, any benefits
that may be payable under any life insurance benefit of Executive for which the
Company pays premiums, in accordance with the terms of any such benefit and
subject to the right of the Company (or its applicable affiliate) to at any time
amend or terminate any such benefit).
(c)    Termination By Reason of Total Disability.  The Company may terminate
Executive’s employment in the event of Executive’s “Total Disability.” For
purposes of this Agreement, “Total Disability” shall mean Executive’s
(1) becoming eligible to receive benefits under any long-term disability
insurance program of the Company or (2) failure to perform the duties and
responsibilities contemplated under this Agreement for a period of more than 180
days during any consecutive 12-month period due to physical or mental incapacity
or impairment. In the event that Executive’s employment is terminated by the
Company by reason of Total Disability, the Company shall pay the following
amounts, and make the following other benefits available, to Executive:
(i)    the Standard Termination Payments; and
(ii)    an amount equal to Executive’s annual base salary, payable over a period
of twelve (12) months after such termination in accordance with Section 4(h);
provided that such amount shall be reduced by any disability payments to which
Executive may be entitled as a result of any disability plan sponsored or
maintained by the Company or any of its affiliates providing benefits to
Executive.
(d)    Termination by the Company for Cause. The Company may terminate the
employment of Executive at any time for “Cause.” For purposes of this Agreement,
“Cause” shall mean: (i) gross neglect by Executive of Executive’s duties
hereunder; (ii) Executive’s conviction (including conviction on a nolo
contendere plea) of a felony or any non-felony crime or offense involving the
property of the Company or any of its subsidiaries or affiliates or evidencing
moral turpitude; (iii) willful misconduct by Executive in connection with the
performance of Executive’s duties hereunder; (iv) intentional breach by
Executive of any material provision of this Agreement; (v) material violation by
Executive of a material provision of the Company’s Code of Business Conduct; or
(vi) any other willful or grossly negligent conduct of Executive that would make
the continued employment of Executive by the Company materially prejudicial to
the best interests of the Company. In the event Executive’s employment is
terminated for “Cause,” Executive shall not be entitled to receive any
compensation or benefits under this Agreement except for the Standard
Termination Payments.

4





--------------------------------------------------------------------------------




(e)    Termination by the Company without Cause or by Executive for Good Reason.
The Company may terminate Executive’s employment at any time without Cause, for
any reason or no reason, and Executive may terminate Executive’s employment for
“Good Reason.” For purposes of this Agreement “Good Reason” shall mean that,
without Executive’s prior written consent, any of the following shall have
occurred: (i) a material change, adverse to Executive, in Executive’s positions,
titles, offices, or duties as provided in Section 2, except, in such case, in
connection with the termination of Executive’s employment for Cause or due to
Total Disability, death or expiration of the Term; (ii) an assignment of any
significant duties to Executive which are materially inconsistent with
Executive’s positions or offices held under Section 2 and adverse to Executive;
(iii) a material decrease in base salary or material decrease in Executive’s
incentive compensation opportunities provided under this Agreement; or (iv) any
other material failure by the Company to perform any material obligation under,
or material breach by the Company of any material provision of, this Agreement;
provided, however, that a termination by Executive for Good Reason under any of
clauses (i) through (iv) of this Section 4(e) shall not be considered effective
unless Executive shall have provided the Company with written notice of the
specific reasons for such termination within thirty (30) days after he has
knowledge of the event or circumstance constituting Good Reason and the Company
shall have failed to cure the event or condition allegedly constituting Good
Reason within thirty (30) days after such notice has been given to the Company.
In the event that Executive’s employment is terminated by the Company without
Cause or by Executive for Good Reason (and not, for the avoidance of doubt, in
the event of a termination pursuant to Section 4(a), (b), (c) or (d) or due to
or upon the expiration of the Term), the Company shall pay the following
amounts, and make the following other benefits available, to Executive.
(i)    the Standard Termination Payments;
(ii)    an amount equal to the sum of (A) Executive’s base salary and (B) an
amount equal to the highest annual Incentive Compensation paid to Executive in
respect of the two (2) most recent fiscal years of the Company but not more than
Executive’s Target Bonus for the-then current fiscal year (such amount under
this sub-clause (B), the “Severance Bonus Amount”), such amount under this
clause (ii) payable over a period of 12 months after such termination in
accordance with Section 4(h);
(iii)    no later than March 15 following the end of the year in which such
termination occurs, in lieu of any Incentive Compensation for the year in which
such termination occurs, payment of an amount equal to (A) the Incentive
Compensation which would have been payable to Executive had Executive remained
in employment with the Company during the entire year in which such termination
occurred, multiplied by (B) a fraction the numerator of which is the number of
days Executive was employed in the year in which such termination occurs and the
denominator of which is the total number of days in the year in which such
termination occurs; and
(iv)    if Executive elects to continue medical coverage under the Company’s
group health plan in accordance with COBRA, the monthly premiums for such
coverage for a period of twelve (12) months; and
(v)    subject to Section 5.6 and except to the extent otherwise provided at the
time of grant under the terms of any equity award made to Executive, any
unvested stock options and any unvested restricted stock units will become fully
vested (and, in the case of any such stock options, exercisable) (provided that
any such stock options (together with any other vested stock options) held by
Executive will cease being exercisable upon the earlier of three (3) months
after such termination and the scheduled expiration date of such stock options),
and, in all other respects,

5





--------------------------------------------------------------------------------




all stock options, restricted stock units and other equity-based awards held by
Executive shall be governed by the plans and programs and the agreements and
other documents pursuant to which the awards were granted; provided, however,
that in the event such termination occurs prior to the Compensation Committee’s
determination as to the satisfaction of any performance criteria to which any
such stock options and/or restricted stock units is subject, such stock options
and/or restricted stock units (as the case may be) will not vest (and, in the
case of any such stock options, will not become exercisable) unless and until a
determination is or has been made by the Compensation Committee that such
criteria have been satisfied, at which time such stock options and/or restricted
stock units will vest (and, in the case of any such stock options, will become
exercisable) to the extent contemplated by the terms of such award (it being
understood and agreed, for the avoidance of doubt, that such stock options or
restricted stock units will immediately be forfeited to the extent contemplated
by the terms of such award in the event that such criteria are determined not to
have been satisfied); provided, further, however, if necessary to comply with
Section 409A, settlement of any such equity-based awards shall be made on the
date that is six (6) months plus one (1) day following expiration of the Term.
(f)    Termination by the Company without Cause or by Executive for Good Reason
in connection with a Change in Control. In the event Executive’s employment is
terminated by the Company without Cause or by Executive for Good Reason pursuant
to Section 4(e) and such termination occurs upon, or within one (1) year
immediately following, a “Change in Control” (as defined below), Executive shall
be entitled (without duplication) to the payments and benefits described in
Section 4(e), except that, solely in the case of an amount otherwise payable
under Section 4(e)(ii), such amount shall be multiplied by two (2) (i.e., an
amount equal to two (2) multiplied by the sum of Executive’s base salary and the
Severance Bonus Amount, without duplication) and such amount shall be payable
over a period of 24 months after termination in accordance with Section 4(h) of
this Agreement; provided, however, to the extent that such amount under Section
4(e)(ii) is exempt from Section 409A and/or if such Change in Control
constitutes a change in ownership, change in effective control or a change in
ownership of a substantial portion of the assets of SGC under Regulation Section
1.409A-3(i)(5), such amount otherwise payable under Section 4(e)(ii) shall be
paid in a lump sum in accordance with Section 4(h) of this Agreement.
Notwithstanding the foregoing, payments pursuant to this Section 4(f) shall be
reduced by the amount necessary, if any, to ensure that the aggregate
compensation to be received by the Executive in connection with such Change in
Control does not constitute a “parachute payment,” as such term is defined in 26
U.S.C. § 280G.
For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if: (i) any “person” as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and as used in Sections
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d) of the
Exchange Act but excluding SGC and any subsidiary or affiliate and any employee
benefit plan sponsored or maintained by SGC or any subsidiary or affiliate
(including any trustee of such plan acting as trustee) or any current
stockholder of 20% or more of the outstanding common stock of SGC, directly or
indirectly, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) of securities of SGC representing at least 40% of the combined
voting power of the SGC’s then-outstanding securities; (ii) the stockholders of
SGC approve a merger, consolidation, recapitalization, or reorganization of SGC,
or a reverse stock split of any class of voting securities of SGC, or the
consummation of any such transaction if stockholder approval is not obtained,
other than any such transaction that would result in at least 60% of the total
voting power represented by the voting securities of SGC or the surviving entity
outstanding immediately after such transaction being beneficially owned by
persons who together beneficially owned at least 80% of the combined voting
power of the voting securities of SGC outstanding immediately prior to such
transaction; provided that, for purposes of this Section 4(f), such continuity
of ownership (and preservation of relative voting power) shall be deemed to be
satisfied if the failure to meet such 60% threshold is due solely to the

6





--------------------------------------------------------------------------------




acquisition of voting securities by an employee benefit plan of SGC or such
surviving entity or of any subsidiary of SGC or such surviving entity; (iii) the
stockholders of SGC approve a plan of complete liquidation of SGC, an agreement
for the sale or disposition by SGC of all or substantially all of its assets (or
any transaction having a similar effect); or (iv) during any period of two (2)
consecutive years, individuals who at the beginning of such period constitute
the Board, together with any new director (other than a director designated by a
person who has entered into an agreement with the Company to effect a
transaction described in clause (i), (ii) or (iii) above) whose election by the
Board or nomination for election by SGC’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the Board.
(g)    Expiration of Term of Agreement. In the event that Executive’s employment
is terminated at the end of the Term, Executive shall not be entitled to receive
any compensation or benefits under this Agreement except for the Standard
Termination Payments; provided, however, that:
(i)    subject to Section 5.6 and except to the extent otherwise provided at the
time of grant under the terms of any equity award made to Executive, any
unvested stock options, restricted stock units or other equity awards granted on
or after the Effective Date and held by Executive upon the termination of
Executive at the end of the Term will continue to vest in accordance with the
original vesting schedule applicable to such equity awards (i.e., without regard
to the expiration of this Agreement), and any stock options (A) that were vested
as of such termination will cease being exercisable upon the earlier of three
(3) months after such termination and the scheduled expiration date of such
options and (B) that become vested following such termination in accordance with
the original vesting schedule will cease being exercisable upon the earlier of
three (3) months after such termination and the scheduled expiration date of
such stock options; provided that, in all other respects, all such awards shall
be governed by the plans and programs and the agreements and other documents
pursuant to which the awards were granted; provided, however, that, for the
avoidance of doubt, in the event such termination occurs prior to the
Compensation Committee’s determination as to the satisfaction of any performance
criteria to which any such awards is subject, such awards will not vest (and, in
the case of any such stock options, will not become exercisable) unless and
until a determination is or has been made by the Compensation Committee that
such criteria have been satisfied, at which time such awards will vest (and, in
the case of any such stock options, will become exercisable) to the extent
contemplated by the terms of such award (it being understood and agreed, for the
avoidance of doubt, that such awards will immediately be forfeited to the extent
contemplated by the terms of such award in the event that such criteria are
determined not to have been satisfied); provided, further, however, if necessary
to comply with Section 409A, settlement of any such awards shall be made on the
date that is six (6) months plus one (1) day following expiration of the Term;
and
(ii)    subject to Section 5.6 and except to the extent otherwise provided at
the time of grant under the terms of any equity award made to Executive, any
unvested stock options granted prior to the Effective Date and any unvested
restricted stock units granted prior to the Effective Date will become fully
vested (and, in the case of any such stock options, exercisable) (provided that
any stock options held by Executive will cease being exercisable upon the
earlier of three (3) months after such termination and the scheduled expiration
date of such stock options), and in all other respects, all such awards shall be

7





--------------------------------------------------------------------------------




governed by the plans and programs and the agreements and other documents
pursuant to which the awards were granted; provided, however, that in the event
such termination occurs prior to the Compensation Committee’s determination as
to the satisfaction of any performance criteria to which any such stock options
and/or restricted stock units is subject, such stock options and/or restricted
stock units (as the case may be) will not vest (and, in the case of any such
stock options, will not become exercisable) unless and until a determination is
or has been made by the Compensation Committee that such criteria have been
satisfied, at which time such stock options and/or restricted stock units will
vest (and, in the case of any such stock options, will become exercisable) to
the extent contemplated by the terms of such award (it being understood and
agreed, for the avoidance of doubt, that such stock options or restricted stock
units will immediately be forfeited to the extent contemplated by the terms of
such award in the event that such criteria are determined not to have been
satisfied); provided, further, however, if necessary to comply with Section
409A, settlement of any such equity-based awards shall be made on the date that
is six (6) months plus one (1) day following expiration of the Term.
(h)    Timing of Certain Payments under Section 4. Payments pursuant to Sections
4(c)(ii), 4(e)(ii) and 4(f) (solely with respect to the amount determined by
reference to Section 4(e)(ii) and subject to the proviso in the first sentence
of Section 4(f)), if any, shall be payable in equal installments in accordance
with the Company’s standard payroll practices over the applicable period of
months contemplated by such Sections following the date of termination (subject
to such deductions or amounts to be withheld as required by applicable law and
regulations); provided, however, that if and to the extent necessary to prevent
any acceleration or additional tax under Section 409A, such payments shall be
made as follows: (i) no payments shall be made for a six-month period following
the date of Executive’s separation of service (as defined in Section
409A(a)(2)(B)(i) of the Code) with the Company; (ii) an amount equal to the
aggregate sum that would have been otherwise payable during the initial
six-month period shall be paid in a lump sum six (6) months following the date
of Executive’s separation of service with the Company (subject to such
deductions or amounts to be withheld as required by applicable law and
regulations); and (iii) during the period beginning six (6) months following
Executive’s separation of service with the Company through the remainder of the
applicable period, payment of the remaining amount due shall be payable in equal
installments in accordance with the Company’s standard payroll practices
(subject to such deductions or amounts to be withheld as required by applicable
law and regulations). In addition, notwithstanding any other provision with
respect to the timing of payments under this Agreement, if and to the extent
necessary to comply with Section 409A, any amounts payable following termination
of employment in a lump sum, including pursuant to Section 4(e)(iii) of this
Agreement, shall instead be paid six (6) months following the date of
Executive’s separation of service (subject to such deductions or amounts to be
withheld as required by applicable law and regulations).
(i)    No Obligation to Mitigate. Executive shall have no obligation to mitigate
damages pursuant to this Section 4, but shall be obligated to promptly advise
the Company regarding obtaining other employment providing health insurance
benefits with respect to services provided to another employer during any period
of continued payments pursuant to this Section 4. The Company’s obligation to
make continued insurance payments to or on behalf of Executive shall be reduced
by any insurance coverage obtained by Executive during the severance period
through employment by another entity (without regard to when such coverage is
paid).
(j)    Set-Off. To the fullest extent permitted by law and provided an
acceleration of income or the imposition of an additional tax under Section 409A
would not result, any amounts otherwise

8





--------------------------------------------------------------------------------




due to Executive hereunder (including, without limitation, any payments pursuant
to this Section 4) shall be subject to set-off with respect to any amounts
Executive otherwise owes the Company or any subsidiary or affiliate thereof.
(k)    No Other Benefits or Compensation.  Except as may be provided under this
Agreement, under any other written agreement between Executive and the Company,
or under the terms of any plan or policy applicable to Executive, Executive
shall have no right to receive any other compensation from the Company or any
subsidiary or affiliate thereof, or to participate in any other plan,
arrangement or benefit provided by the Company or any subsidiary or affiliate
thereof, with respect to any future period after such termination or
resignation. This Agreement supersedes the Prior Employment Agreement in all
respects, which is hereby terminated. Except for any benefits Executive has
vested in pursuant to Executive’s participation in SGC’s 401(k) Plan, which
benefits shall be subject to the terms and conditions set forth in such plan,
Executive acknowledges and agrees that he has received all salary, consulting,
incentive compensation, severance or similar payments, equity-based awards and
other compensation and benefits to which he may have been entitled to from the
Company or any of its subsidiaries or affiliates as of the date of this
Agreement (including any payments and benefits under the Prior Employment
Agreement), and Executive acknowledges and agrees that he is entitled to no
other compensation or benefits from the Company or any of its subsidiaries or
affiliates of any kind or nature whatsoever in respect of periods prior to the
date of this Agreement.
(l)    Release of Employment Claims; Compliance with Section 5. Executive
agrees, as a condition to receipt of any termination payments and benefits
provided for in this Section 4 (other than the Standard Termination Payments),
that Executive will execute a general release agreement, in a form reasonably
satisfactory to the Company, releasing any and all claims arising out of
Executive’s employment and the termination of such employment (other than
enforcement of this Agreement). The Company shall provide Executive with the
proposed form of general release agreement referred to in the immediately
preceding sentence no later than two (2) days following the date of termination.
Executive shall thereupon have 21 days to consider such general release
agreement and, if he executes such general release agreement, shall have seven
(7) days after execution of such general release agreement to revoke such
general release agreement. Absent such revocation, such general release
agreement shall become binding on Executive. If Executive does not revoke such
general release agreement, payments contingent on such general release agreement
that constitute deferred compensation under Section 409A (if any) shall be paid
on the later of 60th day after the date of termination or the date such payments
are otherwise scheduled to be paid pursuant to this Agreement. The Company’s
obligation to make any termination payments and benefits provided for in this
Section 4 (other than the Standard Termination Payments) shall immediately cease
if Executive willfully and materially breaches Section 5.1, 5.2 , 5.3, 5.4, or
5.8.
5.    Noncompetition; Non-solicitation; Nondisclosure; etc.
5.1 Noncompetition; Non-solicitation.
(a)     Executive acknowledges the highly competitive nature of the Company’s
business and that access to the Company’s confidential records and proprietary
information renders Executive special and unique within the Company’s industry.
In consideration of the amounts that may hereafter be paid to Executive pursuant
to this Agreement (including, without limitation, Sections 3 and 4), Executive
agrees that during the Term (including any extensions thereof) and during the
Covered Time (as defined in Section 5.1(e)), Executive, alone or with others,
will not, directly or indirectly, engage (as owner, investor, partner,
stockholder, employer, employee, consultant, advisor, director or otherwise) in
any Competing Business. For purposes of this Section 5, “Competing Business”
shall mean any business: (i) involving: the design and

9





--------------------------------------------------------------------------------




production of instant lottery tickets and/or the management of related marketing
and distribution programs; the manufacture, sale, operation or management of
on-line lottery systems (draw games), video gaming, including fixed odds or
server-based betting terminals and video lottery terminals; the development and
commercialization of licensed and other proprietary game entertainment for any
lottery product channels; the provision of wagering (whether pari-mutuel
(pooled) or otherwise) or venue management services for racetracks and off-track
betting facilities; the production and sale of prepaid cellular phone cards;
and/or any other business in which the Company or any of its affiliates is then
or was within the previous eighteen (18) months engaged or in which the Company,
to Executive’s knowledge, intends to engage during the Term or the Covered Time;
(ii) in which Executive was engaged or involved (whether in an executive or
supervisory capacity or otherwise) on behalf of the Company or with respect to
which Executive has obtained proprietary or confidential information; and (iii)
which was conducted anywhere in the United States or in any other geographic
area in which such business was conducted or planned to be conducted by the
Company.
(b)    In further consideration of the amounts that may hereafter be paid to
Executive pursuant to this Agreement (including, without limitation, Sections 3
and 4), Executive agrees that, during the Term (including any extensions
thereof) and during the Covered Time, Executive shall not, directly or
indirectly: (i) solicit or attempt to induce any of the employees, agents,
consultants or representatives of the Company to terminate his, her, or its
relationship with the Company; (ii) solicit or attempt to induce any of the
employees, agents, consultants or representatives of the Company to become
employees, agents, consultants or representatives of any other person or entity;
(iii) solicit or attempt to induce any customer, vendor or distributor of the
Company to curtail or cancel any business with the Company; or (iv) hire any
person who, to Executive’s actual knowledge, is, or was within 180 days prior to
such hiring, an employee of the Company.
(c)    During the Term (including any extensions thereof) and during the Covered
Time, Executive agrees that upon the earlier of Executive’s (i) negotiating with
any Competitor (as defined below) concerning the possible employment of
Executive by the Competitor, (ii) responding to (other than for the purpose of
declining) an offer of employment from a Competitor, or (iii) becoming employed
by a Competitor, (A) Executive will provide copies of Section 5 of this
Agreement to the Competitor, and (B) in the case of any circumstance described
in (iii) above occurring during the Covered Time, and in the case of any
circumstance described in (i) or (ii) above occurring during the Term or during
the Covered Time, Executive will promptly provide notice to the Company of such
circumstances. Executive further agrees that the Company may provide notice to a
Competitor of Executive’s obligations under this Agreement. For purposes of this
Agreement, “Competitor” shall mean any person or entity (other than the Company,
its subsidiaries or affiliates) that engages, directly or indirectly, in the
United States in any Competing Business.
(d)    Executive understands that the restrictions in this Section 5.1 may limit
Executive’s ability to earn a livelihood in a business similar to the business
of the Company but nevertheless agrees and acknowledges that the consideration
provided under this Agreement (including, without limitation, Sections 3 and 4)
is sufficient to justify such restrictions. In consideration thereof and in
light of Executive’s education, skills and abilities, Executive agrees that
Executive will not assert in any forum that such restrictions prevent Executive
from earning a living or otherwise should be held void or unenforceable.
(e)    For purposes of this Section 5.1, “Covered Time” shall mean the period
beginning on the date of termination of Executive’s employment (the “Date of
Termination”) and ending eighteen (18) months after the Date of Termination.
5.2    Proprietary Information; Inventions.

10





--------------------------------------------------------------------------------




(a)Executive acknowledges that, during the course of Executive’s employment with
the Company, Executive necessarily will have (and during any employment by, or
affiliation with, the Company prior to the Term has had) access to and make use
of proprietary information and confidential records of the Company. Executive
covenants that Executive shall not during the Term or at any time thereafter,
directly or indirectly, use for Executive’s own purpose or for the benefit of
any person or entity other than the Company, nor otherwise disclose to any
person or entity, any such proprietary information, unless and to the extent
such disclosure has been authorized in writing by the Company or is otherwise
required by law. The term “proprietary information” means: (i) the software
products, programs, applications, and processes utilized by the Company; (ii)
the name and/or address of any customer or vendor of the Company or any
information concerning the transactions or relations of any customer or vendor
of the Company with the Company; (iii) any information concerning any product,
technology, or procedure employed by the Company but not generally known to its
customers or vendors or competitors, or under development by or being tested by
the Company but not at the time offered generally to customers or vendors; (iv)
any information relating to the Company’s computer software, computer systems,
pricing or marketing methods, sales margins, cost of goods, cost of material,
capital structure, operating results, borrowing arrangements or business plans;
(v) any information identified as confidential or proprietary in any line of
business engaged in by the Company; (vi) any information that, to Executive’s
actual knowledge, the Company ordinarily maintains as confidential or
proprietary; (vii) any business plans, budgets, advertising or marketing plans;
(viii) any information contained in any of the Company’s written or oral
policies and procedures or manuals; (ix) any information belonging to customers,
vendors or any other person or entity which the Company, to Executive’s actual
knowledge, has agreed to hold in confidence; and (x) all written, graphic,
electronic data and other material containing any of the foregoing. Executive
acknowledges that information that is not novel or copyrighted or patented may
nonetheless be proprietary information. The term “proprietary information” shall
not include information generally known or available to the public or
information that becomes available to Executive on an unrestricted,
non-confidential basis from a source other than the Company or any of its
directors, officers, employees, agents or other representatives (without breach
of any obligation of confidentiality of which Executive has knowledge, after
reasonable inquiry, at the time of the relevant disclosure by Executive).
Notwithstanding the foregoing and Section 5.3, Executive may disclose or use
proprietary information or confidential records solely to the extent (A) such
disclosure or use may be required or appropriate in the performance of his
duties as a director or employee of the Company, (B) required to do so by a
court of law, by any governmental agency having supervisory authority over the
business of the Company or by any administrative or legislative body (including
a committee thereof) with apparent jurisdiction to order him to divulge,
disclose or make accessible such information (provided that in such case
Executive shall first give the Company prompt written notice of any such legal
requirement, disclose no more information than is so required and cooperate
fully with all efforts by the Company to obtain a protective order or similar
confidentiality treatment for such information), (C) such information or records
becomes generally known to the public without his violation of this Agreement,
or (D) disclosed to Executive’s spouse, attorney and/or his personal tax and
financial advisors to the extent reasonably necessary to advance Executive’s
tax, financial and other personal planning (each an “Exempt Person”); provided,
however, that any disclosure or use of any proprietary information or
confidential records by an Exempt Person shall be deemed to be a breach of this
Section 5.2 or Section 5.3 by Executive.
(a)    Executive agrees that all processes, technologies and inventions
(collectively, “Inventions”), including new contributions, improvements, ideas
and discoveries, whether patentable or not, conceived, developed, invented or
made by Executive during the Term (and during any employment by, or affiliation
with, the Company prior to the Term) shall belong to the Company, provided that
such Inventions grew out of Executive’s work with the Company or any of its
subsidiaries or affiliates, are related in any manner to the business
(commercial or experimental) of the Company or any of its subsidiaries or
affiliates or are conceived or made on the Company’s time or with the use of the
Company’s facilities or materials.

11





--------------------------------------------------------------------------------




Executive shall further: (i) promptly disclose such Inventions to the Company;
(ii) assign to the Company, without additional compensation, all patent and
other rights to such Inventions for the United States and foreign countries;
(iii) sign all papers necessary to carry out the foregoing; and (iv) give
testimony in support of Executive’s inventorship. If any Invention is described
in a patent application or is disclosed to third parties, directly or
indirectly, by Executive within two (2) years after the termination of
Executive’s employment with the Company, it is to be presumed that the Invention
was conceived or made during the Term. Executive agrees that Executive will not
assert any rights to any Invention as having been made or acquired by Executive
prior to the date of this Agreement, except for Inventions, if any, disclosed in
Exhibit A to this Agreement.

12





--------------------------------------------------------------------------------




5.3    Confidentiality and Surrender of Records.  Executive shall not, during
the Term or at any time thereafter (irrespective of the circumstances under
which Executive’s employment by the Company terminates), except to the extent
required by law, directly or indirectly publish, make known or in any fashion
disclose any confidential records to, or permit any inspection or copying of
confidential records by, any person or entity other than in the course of such
person’s or entity’s employment or retention by the Company, nor shall Executive
retain, and will deliver promptly to the Company, any of the same following
termination of Executive’s employment hereunder for any reason or upon request
by the Company. For purposes hereof, “confidential records” means those portions
of correspondence, memoranda, files, manuals, books, lists, financial, operating
or marketing records, magnetic tape, or electronic or other media or equipment
of any kind in Executive’s possession or under Executive’s control or accessible
to Executive which contain any proprietary information. All confidential records
shall be and remain the sole property of the Company during the Term and
thereafter.
5.4    Non-disparagement.  Executive shall not, during the Term and thereafter,
disparage in any material respect the Company, any affiliate of the Company, any
of their respective businesses, any of their respective officers, directors or
employees, or the reputation of any of the foregoing persons or entities.
Notwithstanding the foregoing, nothing in this Agreement shall preclude
Executive from making truthful statements that are required by applicable law,
regulation or legal process.
5.5    No Other Obligations.  Executive represents that Executive is not
precluded or limited in Executive’s ability to undertake or perform the duties
described herein by any contract, agreement or restrictive covenant. Executive
covenants that Executive shall not employ the trade secrets or proprietary
information of any other person in connection with Executive’s employment by the
Company without such person’s authorization.
5.6    Forfeiture of Outstanding Equity Awards; “Clawback” Policies. The
provisions of Section 4 notwithstanding, if Executive willfully and materially
fails to comply with Section 5.1, 5.2, 5.3, 5.4, or 5.8, all options to purchase
common stock, restricted stock units and other equity-based awards granted by
the Company or any of its affiliates (whether prior to, contemporaneous with, or
subsequent to the date hereof) and held by Executive or a transferee of
Executive shall be immediately forfeited and cancelled. Executive acknowledges
and agrees that, notwithstanding anything contained in this Agreement or any
other agreement, plan or program, any incentive-based compensation or benefits
contemplated under this Agreement (including Incentive Compensation and
equity-based awards) shall be subject to recovery by the Company under any
compensation recovery or “clawback” policy, generally applicable to senior
executives of the Company or SGC, that the Company or SGC may adopt from time to
time, including without limitation any policy which the Company or SGC may be
required to adopt under Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act and the rules and regulations of the Securities and
Exchange Commission thereunder or the requirements of any national securities
exchange on which the Company’s or SGC’s common stock may be listed.
5.7    Enforcement. Executive acknowledges and agrees that, by virtue of
Executive’s position, services and access to and use of confidential records and
proprietary information, any violation by Executive of any of the undertakings
contained in this Section 5 would cause the Company immediate, substantial and
irreparable injury for which it has no adequate remedy at law. Accordingly,
Executive agrees and consents to the entry of an injunction or other equitable
relief by a court of competent jurisdiction restraining any violation or
threatened violation of any undertaking contained in this Section 5. Executive
waives posting of any bond otherwise necessary to secure such injunction or
other equitable relief. Rights and remedies provided for in this Section 5 are
cumulative and shall be in addition to rights and remedies otherwise available
to the parties hereunder or under any other agreement or applicable law.

13





--------------------------------------------------------------------------------




5.8    Cooperation with Regard to Litigation.  Executive agrees to cooperate
reasonably with the Company, during the Term and thereafter (including following
Executive’s termination of employment for any reason), by being available to
testify on behalf of the Company in any action, suit, or proceeding, whether
civil, criminal, administrative, or investigative. In addition, except to the
extent that Executive has or intends to assert in good faith an interest or
position adverse to or inconsistent with the interest or position of the
Company, Executive agrees to cooperate reasonably with the Company, during the
Term and thereafter (including following Executive’s termination of employment
for any reason), to assist the Company in any such action, suit, or proceeding
by providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, in
each case, as reasonably requested by the Company. The Company agrees to pay (or
reimburse, if already paid by Executive) all reasonable expenses actually
incurred in connection with Executive’s cooperation and assistance including,
without limitation, reasonable fees and disbursements of counsel, if any, chosen
by Executive if Executive reasonably determines in good faith, on the advice of
counsel, that the Company’s counsel may not ethically represent Executive in
connection with such action, suit or proceeding due to actual or potential
conflicts of interests.
5.9    Survival.  The provisions of this Section 5 shall survive the termination
of the Term and any termination or expiration of this Agreement.
5.10    Company.  For purposes of this Section 5, references to the “Company”
shall include the Company and each subsidiary and/or affiliate of the Company
(and each of their respective joint ventures and equity method investees).
5.11    Subsequent Agreement. Notwithstanding the foregoing, in the event that
the Company and Executive separately agree in writing after the date hereof
(including, without limitation, in any equity award agreement) to restrictive
covenants, including covenants relating to non-competition, non-solicitation
and/or confidentiality, such covenants will automatically (without any further
action by the parties) supersede and replace the corresponding covenants set
forth in this Section 5, except to the extent otherwise specifically provided
otherwise in such separate agreement.
6.    Code of Conduct. Executive acknowledges that he has read SGC’s Code of
Business Conduct and agrees to abide by such Code of Business Conduct, as
amended or supplemented from time to time, and other policies applicable to
employees and executives of SGC or the Company.
7.    Indemnification.  The Company shall indemnify Executive to the full extent
permitted under the Company’s Certificate of Incorporation or By-Laws and
pursuant to any other agreements or policies in effect from time to time in
connection with any action, suit or proceeding to which Executive may be made a
party by reason of Executive being an officer, director or employee of the
Company or of any subsidiary or affiliate of the Company.
8.    Assignability; Binding Effect.  Neither this Agreement nor the rights or
obligations hereunder of the parties shall be transferable or assignable by
Executive, except in accordance with the laws of descent and distribution and as
specified below. The Company may assign this Agreement and the Company’s rights
and obligations hereunder to any affiliate of the Company, provided that upon
any such assignment the Company shall remain liable for the obligations to
Executive hereunder. This Agreement shall be binding upon and inure to the
benefit of Executive, Executive’s heirs, executors, administrators, and
beneficiaries, and shall be binding upon and inure to the benefit of the Company
and its successors and assigns.

14





--------------------------------------------------------------------------------




9.    Complete Understanding; Amendment; Waiver.  This Agreement constitutes the
complete understanding between the parties with respect to the employment of
Executive and supersedes all other prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereof,
and no statement, representation, warranty or covenant has been made by either
party with respect thereto except as expressly set forth herein. Except as
contemplated by Section 3(g), this Agreement shall not be modified, amended or
terminated except by a written instrument signed by each of the parties. Any
waiver of any term or provision hereof, or of the application of any such term
or provision to any circumstances, shall be in writing signed by the party
charged with giving such waiver. Waiver by either party of any breach hereunder
by the other party shall not operate as a waiver of any other breach, whether
similar to or different from the breach waived. No delay by either party in the
exercise of any rights or remedies shall operate as a waiver thereof, and no
single or partial exercise by either party of any such right or remedy shall
preclude other or further exercise thereof.
10.    Severability.  If any provision of this Agreement or the application of
any such provision to any person or circumstances shall be determined by any
court of competent jurisdiction to be invalid or unenforceable to any extent,
the remainder of this Agreement, or the application of such provision to such
person or circumstances other than those to which it is so determined to be
invalid or unenforceable, shall not be affected thereby, and each provision
hereof shall be enforced to the fullest extent permitted by law. If any
provision of this Agreement, or any part thereof, is held to be invalid or
unenforceable because of the scope or duration of or the area covered by such
provision, the parties agree that the court making such determination shall
reduce the scope, duration and/or area of such provision (and shall substitute
appropriate provisions for any such invalid or unenforceable provisions) in
order to make such provision enforceable to the fullest extent permitted by law
and/or shall delete specific words and phrases, and such modified provision
shall then be enforceable and shall be enforced. The parties recognize that if,
in any judicial proceeding, a court shall refuse to enforce any of the separate
covenants contained in this Agreement, then that invalid or unenforceable
covenant contained in this Agreement shall be deemed eliminated from these
provisions to the extent necessary to permit the remaining separate covenants to
be enforced. In the event that any court determines that the time period or the
area, or both, are unreasonable and that any of the covenants is to that extent
invalid or unenforceable, the parties agree that such covenants will remain in
full force and effect, first, for the greatest time period, and second, in the
greatest geographical area that would not render them unenforceable.
11.    Survivability.  The provisions of this Agreement which by their terms
call for performance subsequent to termination of Executive’s employment
hereunder, or of this Agreement, shall so survive such termination, whether or
not such provisions expressly state that they shall so survive.
12.    Governing Law; Arbitration.
(a)    Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia applicable to agreements made
and to be wholly performed within that State, without regard to its conflict of
laws provisions.
(b)    Arbitration. 
(i)    Executive and the Company agree that, except for claims for workers’
compensation, unemployment compensation, and any other claim that is
non-arbitrable under applicable law, final and binding arbitration shall be the
exclusive forum for any dispute or controversy between them, including, without
limitation, disputes arising under or in connection with this Agreement,
Executive’s employment, and/or termination of employment, with the

15





--------------------------------------------------------------------------------




Company; provided, however, that the Company shall be entitled to commence an
action in any court of competent jurisdiction for injunctive relief in
connection with any alleged actual or threatened violation of any provision of
Section 5. Judgment may be entered on the arbitrators’ award in any court having
jurisdiction. For purposes of entering such judgment or seeking injunctive
relief with regard to Section 5, the Company and Executive hereby consent to the
jurisdiction of any or all of the following courts: (i) the United States
District Court for the Northern District of Georgia; (ii) the Superior Court of
Forsyth County, Georgia; or (iii) any other court having jurisdiction; provided
that damages for any alleged violation of Section 5, as well as any claim,
counterclaim or cross-claim brought by Executive or any third-party in response
to, or in connection with any court action commenced by the Company seeking said
injunctive relief shall remain exclusively subject to final and binding
arbitration as provided for herein. The Company and Executive hereby waive, to
the fullest extent permitted by applicable law, any objection which either may
now or hereafter have to such jurisdiction, venue and any defense of
inconvenient forum.  Thus, except for the claims carved out above, this
Agreement includes all common-law and statutory claims (whether arising under
federal state or local law), including, but not limited to, any claim for breach
of contract, fraud, fraud in the inducement, unpaid wages, wrongful termination,
and gender, age, national origin, sexual orientation, marital status,
disability, or any other  protected status.
Any arbitration under this Agreement shall be filed exclusively with, and
administered by, the American Arbitration Association in Atlanta, Georgia before
three arbitrators, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association in effect at the
time of submission to arbitration.  The Company and Executive hereby agree that
a judgment upon an award rendered by the arbitrators may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
The Company shall pay all costs uniquely attributable to arbitration, including
the administrative fees and costs of the arbitrators.  Each party shall pay that
party’s own costs and attorney fees, if any, unless the arbitrators rule
otherwise. Executive understands that he is giving up no substantive rights, and
this Agreement simply governs forum.  The arbitrators shall apply the same
standards a court would apply to award any damages, attorney fees or costs.
Executive shall not be required to pay any fee or cost that he would not
otherwise be required to pay in a court action, unless so ordered by the
arbitrators.
EXECUTIVE INITIALS: JK             COMPANY INITIALS: PB
(c)    WAIVER OF JURY TRIAL. BY SIGNING THIS AGREEMENT, EXECUTIVE AND THE
COMPANY ACKNOWLEDGE THAT THE RIGHT TO A COURT TRIAL AND TRIAL BY JURY IS OF
VALUE, AND KNOWINGLY AND VOLUNTARILY WAIVE THAT RIGHT FOR ANY DISPUTE SUBJECT TO
THE TERMS OF THIS ARBITRATION PROVISION.
13.     Titles and Captions.  All paragraph titles or captions in this Agreement
are for convenience only and in no way define, limit, extend or describe the
scope or intent of any provision hereof.
14.    Joint Drafting.  In recognition of the fact that the parties had an equal
opportunity to negotiate the language of, and draft, this Agreement, the parties
acknowledge and agree that there is no single drafter of this Agreement and,
therefore, the general rule that ambiguities are to be construed against the
drafter is, and shall be, inapplicable.  If any language in this Agreement is
found or claimed to be ambiguous, each

16





--------------------------------------------------------------------------------




party shall have the same opportunity to present evidence as to the actual
intent of the parties with respect to any such ambiguous language without any
inference or presumption being drawn against any party hereto.
15.    Notices.  All notices and other communications to be given or to
otherwise be made to any party to this Agreement shall be deemed to be
sufficient if contained in a written instrument delivered in person or duly sent
by certified mail or by a recognized national courier service, postage or
charges prepaid, (a) to Scientific Games International, Inc., c/o Scientific
Games Corporation, Attn: Legal Department, at 750 Lexington Avenue, 25th Floor,
New York, NY 10022, (b) to Executive, at the last address shown in the Company’s
records, or (c) to such other replacement address as may be designated in
writing by the addressee to the addressor.
16.    Interpretation. When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” unless the context otherwise indicates. When a reference in this
Agreement is made to a “party” or “parties,” such reference shall be to a party
or parties to this Agreement unless otherwise indicated or the context requires
otherwise. Unless the context requires otherwise, the terms “hereof,” “herein,”
“hereby,” “hereto”, “hereunder” and derivative or similar words in this
Agreement refer to this entire Agreement. Unless the context requires otherwise,
words in this Agreement using the singular or plural number also include the
plural or singular number, respectively, and the use of any gender herein shall
be deemed to include the other genders. References in this Agreement to
“dollars” or “$” are to U.S. dollars. When a reference is made in this Agreement
to a law, statute or legislation, such reference shall be to such law, statute
or legislation as it may be amended, modified, extended or re-enacted from time
to time (including any successor law, statute or legislation) and shall include
any regulations promulgated thereunder from time to time. The headings used
herein are for reference only and shall not affect the construction of this
Agreement.
[remainder of page intentionally left blank]

17





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties has duly executed this Agreement as of
the date above written.
 
SCIENTIFIC GAMES INTERNATIONAL, INC.
 
 
 


By: /s/ Philip J. Bauer
Name: Philip J. Bauer
Title: Vice President and Corporate Counsel
 
 


 


EXECUTIVE


 
 
 
/s/ James C. Kennedy
Name: James C. Kennedy






18





--------------------------------------------------------------------------------




Exhibit A
Inventions
None



19



